        Case 18-17834-amc              Doc 8 Filed 12/01/18 Entered 12/02/18 01:04:39                               Desc Imaged
                                            Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 18-17834-amc
Kaila L Gilbert                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: Lisa                         Page 1 of 1                          Date Rcvd: Nov 29, 2018
                                      Form ID: 309A                      Total Noticed: 19


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 01, 2018.
db             +Kaila L Gilbert,    304 W. School House Lane,    Apt. 2,    Philadelphia, PA 19144-3929
14237054       +Citibank/Best Buy,    Attn: Bankruptcy Dept,    PO Box 790441,    St. Louis, MO 63179-0441
14237056       +Dawn Gilbert,    304 W. School House Lane,    Apt. 2,    Philadelphia, PA 19144-3929
14237057       +Dept of Ed / 582 / Nelnet,    Attn: Claims,    PO Box 82505,    Lincoln, NE 68501-2505
14237059       +Selip & Stylianou LLP,    10 Forest Avenue,    PO Box 914,    Paramus, NJ 07653-0914
14237062        Target,   Target Card Services,    Mail Stop NCB-0461,     Minneapolis, MN 55440

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: brad@sadeklaw.com Nov 30 2018 02:42:35       BRAD J. SADEK,    Sadek and Cooper,
                 1315 Walnut Street,   Suite 502,    Philadelphia, PA 19107
tr             +EDI: BCCSHUBERT.COM Nov 30 2018 07:38:00      CHRISTINE C. SHUBERT,    821 Wesley Avenue,
                 Ocean City, NJ 08226-3622
smg             E-mail/Text: megan.harper@phila.gov Nov 30 2018 02:43:34       City of Philadelphia,
                 City of Philadelphia Law Dept.,    Tax Unit/Bankruptcy Dept,    1515 Arch Street 15th Floor,
                 Philadelphia, PA 19102-1595
smg             E-mail/Text: RVSVCBICNOTICE1@state.pa.us Nov 30 2018 02:43:05
                 Pennsylvania Department of Revenue,    Bankruptcy Division,    P.O. Box 280946,
                 Harrisburg, PA 17128-0946
smg            +E-mail/Text: usapae.bankruptcynotices@usdoj.gov Nov 30 2018 02:43:18        U.S. Attorney Office,
                 c/o Virginia Powel, Esq.,   Room 1250,    615 Chestnut Street,    Philadelphia, PA 19106-4404
ust            +E-mail/Text: ustpregion03.ph.ecf@usdoj.gov Nov 30 2018 02:43:09       United States Trustee,
                 Office of the U.S. Trustee,   833 Chestnut Street,    Suite 500,    Philadelphia, PA 19107-4405
14237053       +EDI: TSYS2.COM Nov 30 2018 07:38:00      Barclays Bank Delaware,    Attn: Correspondence,
                 PO Box 8801,   Wilmington, DE 19899-8801
14237055       +EDI: WFNNB.COM Nov 30 2018 07:38:00      Comenity Bank/Victoria Secret,     Attn: Bankruptcy Dept,
                 PO Box 182125,   Columbus, OH 43218-2125
14237058       +EDI: CBSKOHLS.COM Nov 30 2018 07:38:00      Kohls/Capital One,    PO Box 3120,
                 Milwaukee, WI 53201-3120
14237060       +EDI: RMSC.COM Nov 30 2018 07:38:00      Synchrony Bank/Care Credit,    Attn: Bankruptcy Dept,
                 PO Box 965061,   Orlando, FL 32896-5061
14237061       +EDI: RMSC.COM Nov 30 2018 07:38:00      Synchrony Bank/TJX,    Attn: Bankruptcy Dept,
                 PO Box 965060,   Orlando, FL 32896-5060
14237063        EDI: WFFC.COM Nov 30 2018 07:38:00      Wells Fargo Bank,    Attn: Bankruptcy Dept,    PO Box 6429,
                 Greenville, SC 29606
14237064       +EDI: WFFC.COM Nov 30 2018 07:38:00      Wells Fargo Dealer Services,     Attn: Bankruptcy Dept,
                 PO Box 19657,   Irvine, CA 92623-9657
                                                                                               TOTAL: 13

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 01, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 29, 2018 at the address(es) listed below:
              BRAD J. SADEK   on behalf of Debtor Kaila L Gilbert brad@sadeklaw.com, bradsadek@gmail.com
              CHRISTINE C. SHUBERT   christine.shubert@comcast.net, J100@ecfcbis.com
              United States Trustee   USTPRegion03.PH.ECF@usdoj.gov
                                                                                            TOTAL: 3
  Case 18-17834-amc                     Doc 8 Filed 12/01/18 Entered 12/02/18 01:04:39                                   Desc Imaged
                                             Certificate of Notice Page 2 of 3
Information to identify the case:
Debtor 1              Kaila L Gilbert                                                   Social Security number or ITIN        xxx−xx−5896
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Pennsylvania
                                                                                        Date case filed for chapter 7 11/29/18
Case number:          18−17834−amc


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15
**Debtor's Photo ID & Social Security Card Must Be Presented at 341 Hearing**

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Kaila L Gilbert

2.      All other names used in the
        last 8 years

3.     Address                               304 W. School House Lane
                                             Apt. 2
                                             Philadelphia, PA 19144

4.     Debtor's attorney                     BRAD J. SADEK                                          Contact phone 215−545−0008
                                             Sadek and Cooper
       Name and address                      1315 Walnut Street                                     Email: brad@sadeklaw.com
                                             Suite 502
                                             Philadelphia, PA 19107

5.     Bankruptcy trustee                    CHRISTINE C. SHUBERT                                   Contact phone (609) 938−4191
                                             821 Wesley Avenue
       Name and address                      Ocean City, NJ 08226                                   Email: christine.shubert@comcast.net
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 18-17834-amc                      Doc 8 Filed 12/01/18 Entered 12/02/18 01:04:39                                         Desc Imaged
                                              Certificate of Notice Page 3 of 3
Debtor Kaila L Gilbert                                                                                              Case number 18−17834−amc


6. Bankruptcy clerk's office                    900 Market Street                                            Hours open:
                                                Suite 400                                                    Philadelphia Office −− 8:30 A.M. to
    Documents in this case may be filed at this Philadelphia, PA 19107                                       5:00 P.M Reading Office −− 8:00
    address. You may inspect all records filed                                                               A.M. to 4:30 P.M.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone (215)408−2800

                                                                                                             Date: 11/29/18


7. Meeting of creditors                          January 4, 2019 at 11:30 AM                                 Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              Office of the U.S. Trustee,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Meeting Room, Suite 501, 833
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     Chestnut Street, Philadelphia, PA
                                                                                                             19107

8. Presumption of abuse                          Insufficient information has been filed to date to permit the clerk to make any
                                                 determination concerning the presumption of abuse. If more complete information,
    If the presumption of abuse arises, you      when filed, shows that the presumption has arisen, creditors will be notified.
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 3/5/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
